DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The request for continued examination received August 18, 2021 has been entered and is considered herein. Amended and original Claims 1, 3-13, 16-18 are pending and claims 2, 14-15 are cancelled. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 8, 10-12, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al (US PG PUB 2016/0360213).
Regarding claim 1, Lee et al teaches a method of image noise reduction (method of using video system 10 with source device 12 that includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]), the method comprising: obtaining at a processing device within a video camera image data from at least one image sensor of the video camera (the source device 12 provides processing video image data obtained from a video source 18; Fig 1 and ¶ [0027]-[0029]); flowing the image data as blocks of pixels through a video processing pipeline on the processing device (pixels and neighboring pixels, thereby representing video blocks of pixels, of the image data progress through a series of processes within the source 12 for processing; Figs 1, 2, 8 and ¶ [0062]-[0066], [0077]-[0079], [0129]-[0132]), wherein the pipeline performs a noise reduction operation (source device 12 that includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]),  that comprises performing a discrete cosine transform (DCT) on the image data to obtain DCT values (video encoder 20 includes a transform processing unit 52 to perform a discrete cosine transform and obtain DCT coefficients for the data; Fig 8 and ¶ [0129]), quantizing the DCT values (quantization unit 54 quantizes the transform coefficients; Fig 8 and ¶ [0130]), uncompressed (inverse transform processing unit 60 can apply inverse transform (inverse DCT) on quantized DCT values (inverse quantization unit 58 is not a required process) thereby producing a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0066], [0132]); noise-reduced image data (chromaticity adjustment unit 102, in video pre-processing unit 19, reduces noise for each channel, followed by video encoder 20 processing that further reduces noise; Fig 2 and ¶ [0064]-[0066], [0076]-[0079]); and outputting uncompressed noise-reduced video from the camera in real-time while the camera is in operation (source device 12 can operate, process, and output encoded video image data from output interface 22 to the destination device 14 in real-time; Fig 1 and ¶ [0024]).
Regarding claim 3, Lee et al teaches the method of claim 1 (as described above), and further teaches wherein the video processing pipeline is a high dynamic range pipeline (pre-processing unit 19 receives HDR data 17; Fig 1 and ¶ [0060]).
deblocking filter may also be used; Fig 8 and ¶ [0118], [0139]).
Regarding claim 8, Lee et al teaches method of claim 3 (as described above), and further teaches comprising transforming the data from the at least one image sensor from an RGB color space into a YCbCr color space and performing the noise reduction step in the YCbCr color space (video pre-processing unit 19 and post-processing unit 31 may convert RGB to YCbCr and perform processing in YCbCr; ¶ [0033], [0034]).

Regarding Claim 10, Lee et al teaches a method for removing noise from a real-time stream of digital image data (method of using video system 10 with source device 12 that includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise that can be performed in real-time; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]), the method comprising: receiving at a chip in a video camera data from at least one image sensor of the video camera (the video source 18 of source device 12 is a video camera with the encoding unit 21, including video encoder 20, for noise reduction performed on-chip; Fig 8 and ¶ [0029], [0066], [0119], [0132], [0147]); applying a noise reduction pipeline on the chip to remove noise from the data (source device 12 includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise is performed on-chip; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]), wherein the pipeline includes: downsampling at least a portion of the data in order to remove a first portion of the noise (video pre-processing unit 19 reduces noise for each channel in the chromaticity adjustment unit 102, thereby downsampling a portion of the data; Claim 20, Fig 2 and ¶ [0064]-[0066]), frequency domain processing the data to remove a second portion of the noise (video encoder 20 will transform residual data from the spatial domain to the frequency domain with operations to produce a reconstructed residual block with a reduction of redundant information and additional noise; Fig 8 and ¶ [0066], [0067], [0132]) by a noise reduction operation operating on the chip as a self-contained loop with pixels flowing in and corresponding noise-reduced pixels flowing out (the system operates with pixel data flowing into encoding unit 21 of source device 12 for noise reduction operation that is performed on-chip with outputting a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0066], [0119], [0132], [0147]), wherein the noise reduction operation consists o, (video encoder 20 includes a transform processing unit 52 to perform a discrete cosine transform and obtain DCT coefficients for the data, thereby transforming the data from the spatial domain to the frequency domain; Fig 8 and ¶ [0067], [0129]), wherein the data are expressed as DCT coefficients representing a combination of distinct frequencies (DCT coefficients for the data are represented with a combination of distinct frequencies based on the transformed data from its the spatial domain; Fig 8 and ¶ [0067], [0129]), identifying a portion of said distinct frequencies as being associated with a second portion of the noise (additional redundant information and noise from the DCT coefficients is identified; Fig 8 and ¶ [0066], [0130]), and removing the identified portion of said distinct frequencies by quantizing the DCT coefficients (quantization unit 54 quantizes the transform coefficients to further reduce redundant information and noise; Fig 8 and ¶ [0130]), [[,]] converting remaining image data to yield noise-reduced image data (inverse transform processing unit 60 can apply inverse transform (inverse DCT) on quantized DCT values (inverse quantization unit 58 is not a required process thereby producing a reconstructed residual block with a reduction of redundant information and noise); Fig 8 and ¶ [0066], [0132]); and providing the data from the video camera for displaying, broadcasting, or storing as a video in real-time while performing the receiving step (noise suppressed digital data output processed in the source device 12 data can be output via the output interface 22 to a storage device; Fig 1 and ¶ [0023] -[0025]).
Regarding claim 11, Lee et al teaches the method of claim 10 (as described above), and further teaches wherein the data are transformed from a first color space into a second color space (video pre-processing unit 19 may receive data 17 in a color representation format and convert to another format; ¶ [0060]).
Regarding claim 12, Lee et al teaches the method of claim 11 (as described above), and further teaches wherein the first color space is an RGB color space and the second color space is a YCbCr color space (video pre-processing unit 19 may convert RGB to YCbCr and perform processing in YCbCr; ¶ [0033]).

Regarding Claim 16, Lee et al teach a method of image noise reduction (method of using video system 10 with source device 12 that includes encoding unit 21, with pre-processing unit 19 and video encoder 20, to reduce noise; Figs 1, 2, 6-8 and ¶ [0023]-[0029], [0062]-[0066], [0070], [0077]-[0079], [0107]-[0108], [0117]-[0118], [0129]-[0132]), the method comprising: obtaining image data from at least one image sensor of a video camera (the source device 12 includes a video source 18 to obtain video image data; Fig 1 and ¶ [0027]-[0029]); and, while the video camera films video, performing a noise reduction operation in real-time (source device 12 can operate, process, and output encoded video image data from output interface 22 to the destination device 14 in real-time; Fig 1 and ¶ [0024]) on a chip in the camera wherein the noise reduction operation operates in a self-contained loop with pixels flowing in and corresponding noise-reduced pixels flowing out without saving any entire frame of data on the chip (the system operates with pixel data flowing into encoding unit 21 of source device 12 for noise reduction operation that is performed on-chip with outputting a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0066], [0119], [0132], [0147]), and wherein the noise reduction operation the following steps: performing a discrete cosine transform (DCT) on the image data to obtain DCT values (video encoder 20 includes a transform processing unit 52 to perform a discrete cosine transform and obtain DCT coefficients for the data; Fig 8 and ¶ [0129]), quantizing the DCT values to yield quantized DCT values (quantization unit 54 quantizes the transform coefficients; Fig 8 and ¶ [0130]), and performing an inverse of the DCT on the quantized DCT values (inverse transform processing unit 60 can apply inverse transform (inverse DCT) on quantized DCT values (inverse quantization unit 58 is not a required process); Fig 8 and ¶ [0066], [0132]), to thereby yield noise-reduced video thereby producing a reconstructed residual block with a reduction of redundant information and noise; Fig 8 and ¶ [0066], [0132]).
Regarding Claim 17, Lee et al teaches the method of claim 16 (as described above), and further teaches displaying, broadcasting, or storing the noise-reduced video (noise suppressed digital data output processed in the source device 12 data can be output via the output interface 22 to a storage device; Fig 1 and ¶ [0023] -[0025]).
Regarding Claim 18, Lee et al teaches the method of claim 17 (as described above), and further teaches wherein the noise reduction operation is implemented on a high-dynamic range camera (system 10 source device 12 includes cameras that create high dynamic range data 17 for analysis by video encoding unit 21; Figs 1 and ¶ [0023], [0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213) in view of Cote et al (US 10,038,855).
Regarding claim 5, Lee et al teaches the method of claim 1 (as described above), and further teaches wherein the video processing pipeline comprises streaming pixel values from each of a plurality of image sensors in a frame independent manner to produce a high-dynamic range (HDR) image (video encoding and decoding system 10 source device 12 video source image-capture sensors 18 includes streaming data, analyzed at the pixel level for each video frame (picture), leading to output image with a high-dynamic range 17; Figs 1 and ¶ [0023], [0026], [0036], [0060], [0062], [0069]). 
Lee et al does not teach a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values. 
Cote et al is analogous art pertinent to the problem to be solved in this application including a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values (luma offset component of two images that identifies overexposed pixels and regular exposed image pixel and uses an offset to align and merge to generate composite HDR image; col. 8, ln. 3 – 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al to incorporate the teachings of Cote et al to include a kernel operation that identifies saturated pixel values and a merge module to merge the pixel values to generate high quality images with a high dynamic range and corrective processing of an overexposed image, as recognized by Cote et al (col. 2, ln 22 – 37).
Regarding claim 6, Lee et al in combination with Cote et al teaches the method of claim 5 (as described above) and Cote et al further teaches wherein each of the sensors includes a Bayer filter (Bayer filters are superimposed over the camera sensor; col. 15, ln. 15 – 18).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213), in view of Cote et al (US 10,038,855) and Stewart (US PG PUB 2017/0084006).
Regarding claim 7, Lee et al and Cote et al teaches the method of claim 5 (as described above), wherein Lee et al further teaches the pipeline performs the following steps in the recited order: the noise reduction step (video pre-processing unit 19 to reduce noise; ¶ [0062]) and Cote et al teaches a kernel operation (luma offset component of two images that identifies overexposed pixels and regular exposed image pixel and uses an offset to align and merge to generate composite HDR image; col. 8, ln. 3 – 20).
	Lee et al and Cote et al do not teach synchronize or a tone-mapping operation.
Stewart is analogous art pertinent to the problem to be solved in this application including to synchronize (pixels are synchronized in position prior to downsampling; Fig 9 and ¶ [0226] – [0228]) and a tone-mapping operation (operation 104 may include tonemapping; ¶ [0058]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al and Cote et al to incorporate the teachings of Stewart to include synchronize and a tone-mapping operation to minimize halos or gradient reversal and minimize the imaging system latency, as recognized by Stewart (¶ [0015], [0225]).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213), in view of Cote et al (US 10,038,855) and Kobayashi et al (US PG PUB 2010/0149546).
Regarding claim 9, Lee et al in combination with Cote et al teaches method of claim 5 (as described above), and Lee et al teaches the plurality of image sensors (video source image-capture sensors 18; Figs 1 and ¶ [0023], [0026], [0036], [0060], [0062], [0069]). 
Lee et al and Cote et al do not teach the image sensors are each positioned with respect to at least one beam splitter and a lens of the video camera such that incoming light is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level.
Kobayashi et al is analogous art pertinent to the problem to be solved in this application including a plurality of image sensors (CCD camera sensors 22; Fig 1 and [0014], [0046]) are each positioned with respect to at least one beamsplitter (beam splitter 12; Fig 1 and [0045]) and a lens (lens 21; Fig 1 and [0045]) of the video camera (video signal 22; Fig 1 and [0046]) such that incoming light (light source 1; Fig 1 and [0038]) is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level (signal processor 23 detects video signal output obtained from image-capturing device 22; Fig 1 and [0045], [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al and Cote et al to incorporate the teachings of Kobayashi et al to include that the image sensors are each positioned with respect to at least one beamsplitter and a lens of the video camera such that incoming light is split onto the plurality of image sensors so that each image sensor senses an image that is identical but for light level to provide a practical, simpler and cheaper optical object measurement apparatus, as recognized by Kobayashi et al (¶ [0021]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US PG PUB 2016/0360213) in view of Stewart (US PG PUB 2017/0084006).
Regarding claim 13, Lee et al teaches the method of claim 10 (as described above).
Lee does not teach exposing at least a portion of said data to a low pass filter.
 Stewart is analogous art pertinent to the problem to be solved in this application and teaches exposing at least a portion of said data to a low pass filter (pre-processor 302 noise filter is bilateral, guided, or non-local-means filter; [0084]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lee et al to incorporate the teachings of Stewart including exposing at least a portion of said data to a low pass filter. By exposing at least a portion of said data to a low pass filter, high frequencies can be removed from the data thereby improving the resolution, as recognized by Stewart (¶ [0084]-[0085]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schwartz et al (US PG PUB 2004/0202376) teaches a reversible DCT for lossy image compression.
Yaguchi (US PG PUB 2018/0054566) teaches an image processing apparatus including a direct cosine transform circuit and quantization and an inverse quantization circuit and inverse direct cosine transform circuit.
Hollander et al (US 2016/0205341) teaches a method for encoding video streamed data generated from an ultra-high resolution camera.
Venkataraman et al (US 9800856) teaches a method for real-time digital camera image enhancement.
Reznik et al (US 2010/0266008) teaches computation of even-sized discrete cosine transforms from a video source.
Sasai (US PG PUB 2018/0063537) teaches an image coding and decoding method used for the reduction of memory usage and noise reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667         

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667